UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit



                                           No. 00-51254



                                      TIMOTHY CARTER,

                                                                                Plaintiff - Appellant,


                                             VERSUS


                             TEXAS DEPARTMENT OF HEALTH,

                                                                               Defendant - Appellee.




                           Appeal from the United States District Court
                               For the Western District of Texas

                                          (SA-99-CV-82)
                                        December 10, 2001
Before GARWOOD, DeMOSS, and DENNIS, Circuit Judges.
PER CURIAM:*

       AFFIRMED. See 5TH CIR. R. 47.6.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.